    EXHIBIT 1

Settlement Agreement
                               SETTLEMENT AGREEMENT

       This Settlement Agreement is entered into as of this J7m day of June, 202 J by and among

Salvatore LaMonica, solely in his capacity as Chapter 7 Trustee ("Trustee") of the estate of

RockYou, Inc. ("Debtor"), and McGuireWoods LLP ("McGuireWoods", and together with the

Trustee, "Parties"). This Settlement Agreement shall be effective a~d binding as of the date on

which an Order of the Bankruptcy Court approving this Settlement Agreement is entered (the

"Effective Date").

       WHEREAS, the Trustee has commenced an adversary proceeding (No. 21-01121) (the

"Adversary Proceeding"), seeking to avoid and recover four payments made by the Debtor to

McGuireWoods within 90 days before the commencement of its case totaling $159,657.33, as

preferences, pursuant to Bankruptcy Code section 547(b) and 550(a);

        WHEREAS, McGuireWoods has asserted defenses to the avoidability of the subject

payments;

        WHEREAS, without admitting liability, McGuire Woods has agreed to compromise the _

claims brought in the Adversary Proceeding on the terms provided herein.

        NOW, THEREFORE, the Parties hereby stipulate and agree as follows, subject to the

occurrence of the Effective Date:

        1.     Bankruptcy Court Approval.       This Settlement Agreement shall be subject to

approval by the U.S. Bankruptcy Court for the Southern District of New York (the "Bankruptcy

                                                          .
Court"). Any motion or proposed order seeking approval of the Settl~ment Agreement shall be in

form and substance reasonably acceptable to McGuireWoods, and drafts of any such motion or

proposed order shall be shared with McGuire Woods sufficiently in advance of their filing to allow

a reasonable amount of time for McGuireWoods to review the same.

        2.     Settlement Payment. Within five (5) business days following the Effective Date

and receipt of a Form W-9 from the Trustee, McGuireWoods shall pay $45,000 (the "Settlement
Payment") to the Trustee, by wire transfer in accordance with payment instructions to be provided

by the Trustee.

        3.        Full Satisfaction and Release. The Settlement Payment made pursuant to Paragraph

1 of this Settlement Agreement shall be in full satisfaction and release of all claims brought or that

could have been brought on behalf of the Debtor's estate in the Adversary Proceeding.

        4.        Dismissal of Adversary Proceeding. Within seven (7) days following receipt of the

Settlement Payment and the giving of notice by McGuireWoods to Trustee's counsel that payment

has been made, the Trustee shall file a notice of dismissal of the Adversary Proceeding, with

prejudice, pursuant to Rule 41 (a)(l ).

        5.        No Admission of Wrongdoing. Nothing herein shall tie construed as or deemed to

be evidence of an admission of or concession of any liability or wrongdoing by any Party, and shall

not be offered or received in evidence in any action (except one to enforce the terms hereof), or be

used in any way as an admission, concession or evidence of any liability or wrongdoing of any

nature by any Party or with respect to any defense or denial ofliability by any Party.

         6.       Arms' Length and Voluntary Settlement. The Parties have carefully read, and

know and understand, the full contents of this Settlement Agreement, and agree that the terms

hereof were negotiated at arms' length in good faith by the Parties and reflect a settlement reached

voluntarily after consultation with counsel. ·

         7.       No Right of Rescission. In entering into this Settlement Agreement, each Party

assumes the risk of any mistake of fact or law. If the Parties, or any of them, should later discover

that any fact they relied upon in entering into this Settlement Agreement is not true, or that their

understanding of the facts or law was incorrect, the Parties shall not be entitled to seek rescission

of this Settlement Agreement. This Settlement Agreement is intended to be, and is, final and

binding upon the Parties regardless of any mistake of fact or law.
        8.      Each Party to Bear Its Own Costs. Each of the parties will bear and is responsible

for its own costs, expenses and attorneys' fees incurred in connection with the matters described in

this Settlement Agreement, the negotiations, preparation, execution and implementation of this

Settlement Agreement and all other matters relating to the foregoing.

        9.      Amendments; Waivers.         This Settlement Agreement may be amended,

supplemented or otherwise modified only by a written agreement signed by both Parties. No failure

or delay on the part of any party in the exercise of any right hereunder will impair such right or be
                                                                        ,

construed to be a waiver of, or acquiescence in, any breach of any representation, warranty,

covenant or agreement herein, nor will any single or partial exercise of any such right preclude any

other or further exercise thereof or of any other right. No waiver of any provision of this Settlement

Agreement shall be deemed or shall constitute a waiver of any other provision hereof (whether or

not similar), or shall constitute a continuing waiver unless otherwise expressly provided. No waiver

of any right or remedy hereunder shall be valid unless the same shall be in writing and signed by

the party against whom such waiver is intended to be effective.

        10.     Headings. The headings herein are used for the purpose of convenience only and
                                                             •
are not meant to have legal effect.

        11.     Choice of Law; Jurisdiction. The terms of this Settlement Agreement shall be

governed by and interpreted according to the substantive laws of the State of New York without

regard to its choice oflaw or conflicts oflaws principles. To the extent the Bankruptcy Court agrees

to exercise subject matter jurisdiction, any action regarding the enforcement or breach hereof shall

be commenced in the Bankruptcy Court, which shall retain jurisdiction to resolve any dispute

arising out of or relating to this Settlement Agreement.
        12.     Execution in Counterparts. This Settlement Agrecmem may be executed in

counterparts. Facsimile and/or electronic signatures in portable document fom1at (.PDF) shull

constitute acceptable, binding signatures for purposes of this Settlement Agreement.

        13.     Authorization/Binding Effect. Each or the undersigned signatories represents to
                                                                .
the other Party that he or she is authorized to execute and deliver this Settlement Agreement on

behalf of the Party he or she purports to represent.

         14.    Entire Aureement. This Settlement Agreement contains the entire agreement and

understanding between the Patties concerning the subject matter hereof and supersedes any prior

or contemporaneous discussion or agreements thereon.

        IN WITNESS WHEREOF, the Parties have executed this s~.ttlemcnl Agreement as of lhi:

 date set forth above.

                                                       McGUIREWOODS LLP



                                                       Name:        g   yv (.-.   ~   .    S+e..-<--"\
                                                       Title:       G:, ~~ ..,            C.0..J""~ \
